Citation Nr: 0012052	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In the veteran's 
initial claim for VA compensation, the veteran noted 14 
separate disabilities.  In a May 1998 rating determination, 
the RO addressed these claims within an 18 issue 
determination.  In his notice of disagreement of June 1998, 
the veteran noted disagreement with three of the 18 issues 
addressed by the RO in May 1998.  A Statement of the Case on 
the three claims cited by the veteran was issued by the RO in 
June 1998.  In a substantive appeal of July 1998, the veteran 
noted specific disagreement with only two of the three issues 
cited within the Statement of the Case of June 1998.  These 
issues included service connection for a low back disability 
and right hip condition.  Accordingly, the Board will address 
these claims at this time.


FINDING OF FACT

The claims of entitlement to service connection for a back 
disability and a right hip disorder are not meritorious on 
there own or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disability and a right hip disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

As noted above, the veteran served on active duty from 1975 
to 1997.  A review of service medical records from 1986 to 
1997 reveal treatment for low back pain.  Treatment began for 
a back condition in approximately 1992.  In a physical 
therapy report dated July 1993, it was noted that the veteran 
could not relate the low back pain to any particular strain.  
It was indicated that the veteran had back pain standing for 
prolonged periods of time.  X-ray studies of the lumbosacral 
spine in May 1993 were normal.  However, the radiologist 
indicated that repeated X-rays should be performed in order 
to exclude the outside possibility of a right ureteric 
calculus.  Additional X-ray studies in June 1993 revealed 
five lumbar vertebrae in normal alignment.  The disc heights 
were well maintained and no abnormality was noted in the 
vertebral bodies or posterior elements.  

At his separation evaluation in June 1997, the veteran did 
note recurrent back pain.  However, the spine on physical 
evaluation was found to be normal.  

In his claim for VA compensation submitted in July 1997, the 
veteran noted a back disability and right hip condition 
beginning in 1992.  The RO, in the May 1998 rating 
determination, reported that service medical records for the 
period of September 1986 to July 1997 had been obtained.  
Service medical records prior to September 1986 had been 
requested.  It was stated that if these records were located 
at a later date, the RO's decision would be reconsidered.  
However, no additional service medical records were 
associated with the veteran's claims folder.  
Notwithstanding, as the veteran contends that these 
disabilities began in 1992, the Board finds no basis to 
return this case to the RO to obtain service medical records 
which would show no back or right hip disability based on the 
veteran's own contentions.  

At the request of the RO, the veteran underwent a VA 
evaluation of his back and right hip in March 1999.  It was 
noted that the veteran's claims folder and medical files had 
been reviewed.  The examiner stated that when he asked the 
veteran to point out where his discomfort was regarding his 
right hip, the veteran pointed to the right lower back and 
upper sacral region.  As a result, the examiner determined 
that there was no separate right hip disability as this area 
was part of the low back and had nothing to do with the right 
hip.  

The veteran noted difficulties with his low back.  He 
reported a daily backache that was constant.  Physical 
examination demonstrated no tenderness to palpation.  Gait 
was normal.  Muscle strength testing in the lower extremities 
was within normal limits.  The examiner indicated that in 
1992 some lumbar scoliosis, a condition that dated back to 
the veteran's teenage years, was indicated.  In the 
examiner's opinion, there was no probability at all as far as 
relating the current low back condition to either symptom in 
service or treatment in service.  It was stated that any 
current complaint of lower back discomfort would probably be 
the basis of musculoskeletal as opposed to neurological or 
discogenic origin.  It was also noted that there was no right 
hip condition, as there was no right hip symptomatology at 
all.  

The RO obtained additional outpatient treatment records 
regarding the veteran since his discharge from active 
service.  Outpatient treatment records note treatment for 
chronic low back pain.  

At a hearing held before a hearing officer at the RO in May 
1999, the veteran indicated treatment for his back disability 
during service.  The veteran was unable to note a specific 
injury or cause for his back pain.  He noted continuous 
treatment of his back following his discharge from active 
service.  The veteran described the nature and extent of this 
disability.  

The veteran's representative prepared written argument in 
April 2000.  

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been treated for low back pain.  However, no competent 
medical provider has diagnosed the veteran with a right hip 
disability.  With respect to the second prong of the Caluza 
analysis, a review of the service medical records indicates 
that the veteran was treated for back pain during service.  
However, no specific back disability was found.  More 
significantly, the Board is unable to find evidence of 
treatment for a right hip disorder.  The veteran indicated 
that he began to have difficulties with his back condition 
and right hip disability in 1992.  Accordingly, the fact that 
the RO has been unable to locate service medical records 
prior to 1986 is not a basis to remand this case to the RO to 
obtain these records.  The veteran himself has indicated that 
he was not having difficulties with his back or right hip 
prior to 1986.  Notwithstanding, the second prong of the 
Caluza analysis will not be the basis for the Board's 
determination that the claims of entitlement to service 
connection for these disabilities are not well grounded.  

The veteran has provided some evidentiary assertions 
concerning the numerous symptoms he relates to his active 
service.  However, while the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from the specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  Simply 
stated, the veteran is not competent to diagnose himself with 
either a back or right hip disorder and then associate this 
condition with his active service.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's low back and alleged right hip disorder with 
his active service.  Accordingly, the claim is not well 
grounded under the Court's determination in Caluza.

With respect to the application of 38 C.F.R. § 3.303(b) 
(1999) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.

Based on the veteran's treatment for back pain since his 
discharge from active service in 1997, the Board has 
considered whether to find this claim to be well grounded 
under the Court's determination in Savage, 10 Vet. App. at 
495-97.  If the Board were to find the claim of entitlement 
to service connection for a back disability to be well 
grounded, the undersigned would also find that the VA has 
fulfilled its duty to assist the veteran in the development 
of facts pertinent to this claim.  All pertinent service 
medical records and post-service medical records have been 
obtained.  Further, the RO has had the veteran evaluated.  
This evaluation clearly does not support the contention that 
he suffers from a back disability related to service.  In 
light of this evidence, the Board would be required to find 
the preponderance of evidence does not support this claim.  
As a result, even if the Board were to find the claim of 
entitlement to service connection for a back disability to be 
well grounded under the Court's determination in Savage, such 
a determination would be rendered moot by the determination 
that the preponderance of evidence does not support this 
claim.  

With regard to the claim of entitlement to service connection 
for a right hip disorder, there is no current evidence to 
indicate that the veteran currently has a right hip disorder.  
Accordingly, Savage would be inapplicable to this case.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right hip disability 
is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

